 TIMKEN ROLLER BEARING CO.The Timken Roller Bearing CompanyandInternation-alUnion of Electrical,Radio and Machine Work-ers,AFL-CIO-CLC,and itsLocal 705. Case8--CA-5657December 15, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn August 13, 1970, Trial Examiner George L.Powell issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedin certain unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Trial Examiner's Deci-sionand briefs in support of their exceptions.Respondent filed briefs in response to exceptions ofthe Charging Party and General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the complaint herein be, and it hereby is,dismissed.273the Respondent, the Regional Director for Region 8 of theNational Labor Relations Board, herein called the Board,issued a complaint on behalf of the General Counsel of theBoard on April 20, 1970, alleging violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (29 U.S.C., Sec. 151 et seq.), herein called the Act.In its duly filed answer Respondent, while admitting certainallegations of the complaint, denied the commission of anyunfair labor practice.Pursuant to notice a trial was held before me in Canton,Ohio,where the parties were present, represented bycounsel, and afforded full opportunity to be heard, examineand cross-examine witnesses, present oral argument, andfilebriefs. Briefs were filed by Respondent and ChargingParty on June 19, 1970, and by counsel for the GeneralCounsel on June 22, 1970.The complaint alleged that Respondent had violatedSection 8(a)(1) and (3) of the Act by discriminatorilyrefusing to hire James J. Seldennght, on or about October28, 1969, because he had engaged in a strike at GeneralElectric Company for the purpose of collective bargainingthereby interferingwith, restraining, and coercing itsemployees and discouraging membership in the Union.On the entire record 1 of evidence, my observation of thewitnesses as they testified,2 and on due consideration of thebriefs, I find, for the reasons hereinafter set forth, that theGeneral Counsel has failed to establish by a preponderanceof the evidence that Respondent violated the Act in theparticularsalleged,and I will recommend that thecomplaint be dismissed in its entirety.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABOR ORGANIZATIONI find as true the admitted allegations of paragraph 2 ofthe complaint respecting the nature and volume of businesscarried on by Respondent, an Ohio corporation engaged inthe manufacture, sale, and distribution of roller bearings atitsprincipal office and place of business in Canton, Ohio,and conclude therefrom that Respondent is an employerengaged in commerce within the meaning of Section 2(6) ofthe Act.I also find as true the admitted allegations in paragraph 4of the complaint that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11.UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEGEORGEL. POWELL,Trial ExaminerUponcharges filedon November7, 1969,by International Union of Electrical,Radio and Machine Workers,AFL-CIO-CLC, and itsLocal705, herein called the Union or Charging Party,against the Timken Roller BearingCompany,herein calledIP 3, 113 of the record is corrected to read, "I am in no way subject totheGeneral Counsel of the Board" Respondent's counsel has called theattention of the Trial Examiner to several errors in the record The majorerrors will be individually corrected and nothing need be done about theJames J. Seldenright, employee, was on strike at GeneralElectric Company in Canton, Ohio. When the strike beganhe "stood picket duty 4 hours a week and looked foremployment."He applied for a job at Respondent onOctober 27, 1969,3 by filling out the application foremployment. He noted thereon that he was an employee ofGeneral Electric and was on strike. His testimony, on directexamination, was that after filling out the application hewas interviewed by a lady as follows:remainder2CfBishop and Malco, Inc,159 NLRB 1159, 11613He had placed thedateas October28, 1969,on direct examination.187 NLRB No. 34 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDWould you relate what you said and what she saidduring the interview?underground any longer, so I quit." On February 9, 1970,he "went back to work at G.E."Paul Rinaldi, International representative of the Union,testified that Seldenright told him on November 4 that11... he had applied for employment at Timken and wasdenied employment because he was on strike." The nextday he called Parks, person-to-person, and told Parks whatSeldenright had related to him [Rinaldi1. Parks told him.. they were not going to hire someone who was onstrike. It was unfair to the company they were striking and Iinformed him that it was our position and opinion that thiswas a violation of the law. And he told me that he was alayman at law. As far as he was concerned, it was not aviolation of the law. I then told him I would file a complaintand that was the end of the conversation."A.Well, I went in and she went over the applicationwith me, and said that she noticed that I was onstrike from General Electric. I said I was andasked if being on strike or not having aterminationslip from General Electric wouldenter into the fact of whether or not I got a jobwith Timken or not, and she said that she felt itwould.She asked him what he meant by a termination slip andhe explained ". . . that it was a slip from General Electricstating thatIhad quit and that I was available forpermanent employment at Timken." She then sent him onthe next step of applying for a job by sending him to takethe written tests.Although upon a leading question by General Counsel hetestified,on directexamination, that he intended to workpermanently at Timken, he testified, on cross-examination,that he never "severed his connection with G.E." He nevertried to obtain a termination slip nor did he ever tellRespondent that he was severing his employment relation-ship with General Electric.After taking his examination, he was told to go home andhe would be called.He testifiedon direct that he stopped byParks'office on the way out.Believingthe man in the officeto be Parks, an admitted supervisor, he stepped into theoffice,... gave him myname, told him I was from GeneralElectric and that I was on strike. And I asked if thestrike and not having the termination slip with me hadanything to do with me not getting the job with theother people that took the test. He said no, thattermination slip meant nothing to him. He didn't wantanything to do with me until the strike was over. He saidonce the strike was over, if I wanted, to come back upthat day or so, if they hadn't called me by then. Why Icould come up and he would see what he could doabout putting me to work.On cross-examination, he testified that the man told him,"He didn't want to talk about employing me as long as Iwas on strike." 4Seldenright admitted, on cross-examination, that theBoard agentwho interviewed him told him,Timken didn't like to hire people who were out on strikebecause they were looking for permanent employeesand sinceIwas on strike, they didn't really feel that Iwould quit . . . General Electric to go to work forTimken.The agent told him that Timken did not want to hiretemporary employees. Seldenright did not offer, at thattime, to get a termination slip.But while stillon strike Seldenright was successful ingetting ajob on November 7 with Larson Sewer PipeCompany at $2.36 an hour where he worked until January23, 1970. He quit for a job paying $4.16 an hour at theMidvale Coal Company but after 2 1/2 days he ". . . hadhad enough of going down in the mine . . . couldn't workThe Respondent's CaseMrs.Wingert, who, according to Seldenright, gave himthe test, could not remember Seldenright. She testified thatshe does not discuss wages with applicants (Seldenright saidshe did) and that it would be "impossible" to predict that hecould reach any given state in employment within aspecified period under the contract (Seldenright said shedid predict that within "6 to 9 months I should have workedup into the average job . . . [of ] . . . about [$3.50] anhour.") and that she did not recall any conversation withanybody concerning a separation slip.She testified that she has no authority to decide that anapplicant is unqualified and to tell him there is no job forhim. She wrote and circled "on strike" on the application"to call attention to the fact that I felt the man was notlooking forpermanentemployment." She wrote this on theapplication when Seldenright told her he was on strike afterhe had filled out the application.Miss Louanne Gibbs testified that she marked the scoreson Seldenright's tests(which he took afterseeingMrs.Wingert); that those who failed the tests were supposed tosee Kauffman or Kendall; that there was nothing routineabout seeing Parks; that she didn't recall giving Seldenrightany instructions at all; and that she never had anyconversationwith anybody but only told them to gosomeplace if they failed the test. Seldenright had not failed.His scores were better than average.Floyd Kauffman testified that his duties were to conducta final interview with prospective employees and decidewhich jobs they should take depending on what wasavailable. According to his testimony, the office Seldenrightidentified as Parks' was his office. In this respect, I findSeldenrightwas incorrect.Although not dispositive ofcredibility, itdoes cast some doubt on Seldennght'sreliability and credibility inasmuchas itis overreaching toclaim a supervisor told him something which in fact wastold by an employee.Kauffman credibly testified that the Respondent's policywas to hire "permanent-type" employees and that Respon-dent is "interestedin regularemployees who plan to staywith us." The words "on strike" would indicate to him thatthe applicant might not be a permanent employee although4At the trial, Seldennght identified this man tobe FloydKauffman,ancase also showsthatSeldennght went to Kauffman's officeand not to"employmentinterviewer," and not Supervisor Parks The testimonyin theParks'This error bySeldennght is unexplainable TIMKEN ROLLER BEARING CO.he would not come to that conclusion without interviewingthe person. He kept Seldenright's application until the nextday expecting him to report but he did not. If Seldenrighthad said, "I am terminating my connection with G. E." hewould have hired him.Robert Parks, assistant personnel director, crediblytestified that after he had been asked [by Rinaldi] if hewould hire a person on strike he told [Rinaldi ] "... that itwould be an unfair condition as far as the Timken RollerBearing Company is concerned because of the extreme costof hiring an employee and the permanent nature not beingdecided. [The applicant] would not be . . . permanent.... (Rinaldi had denied ever talking about temporary orpermanent employment.) He went on to testify crediblythatRespondent did not consider hiring a person whowould remain for a short period of time. But a striker whosignified that he was terminating or was going to terminatehis employment with the struck employer, if otherwisequalified, would be hired.George E. Arris, executive assistant, corporate services,credibly testified that the policy of Respondent is to hirepermanent employees only and that he told the Board agentthat if the applicant for employment could produceevidence that he had severed his employment with thestruck employer and was looking for permanent employ-ment he would be hired if otherwise qualified.David Wirsching, corporate personnel director, crediblytestified that Respondent seeks permanent employees and. . if an employee evidences to us that he has someforeseeable limitation on his employment, we would morethan likely question his intentions to stay with us." He saidhe reviewed the subject of turnover in employment inSeptember with the several personnel managers of theplants of Respondent. At that time, they discussed theprobability that a striker, student, housewife, and schoolteacher would turn out to be a temporary employee ratherthan a permanent one and that those who interviewprospective employees should try to screen out temporaryemployees.Respondent introduced Exhibit 3, by Wirsching, whichset the costs of hiring labor grade 2 employees at $350.00and labor grade 5 employees at $418.00. How these costswere arrived at was thoroughly explained.Wirsching also credibly testified that the Board agent wasasked if Seldenright would consider permanent employ-ment and when he did not reply, John G. Ketterer, counselfor Respondent, told him that " ... if Seldenright wouldcome to us now and say, `I want a permanent job,' we aresure that he would be hired." Ketterer also asked the Boardagent, "Would Seldennght accept a job with us if weoffered it to him?" and the Board agent "indicated in allprobability he would not."FinallyRespondent introduced its present collective-bargaining agreement with the Steel Workers.Discussion and ConclusionsThis is a case of an employee presently on strike applyingfor employment at another employer and is not to be5 Seldennght's admission that the Board agent told him Respondentonly wanted to hire permanent employees and his refusal to ask thereafter275confused with the case of an employee whoat sometimehad struck and the employer refused to hire him because ofthis in order not to have an employee who wouldexercisehis rights under Section 7 of the Act.The evidence of the Respondent is that it had aneconomic policy not to hire temporary employees. Itwanted permanent employees. It considered a person onstrikeapplying for employment as one applying fortemporary employment. There is no union animus in thiscase, and this belief is not unlawful.Mrs.Wingert,who interviewed Seldenright, marked"on strike" on the application to signify that she believed hewanted only temporary employment. Seldenright neverdisabused anyone of this belief. I can only find that hewanted to enjoy the rights of a striking employee to returnto his employer when the strike ended and at the same timework during the strike at Respondent. Although, on aleading question by the General Counsel, he testified heintended to work permanently at Respondent he neverconveyed that impression to Respondent. He never toldRespondent that he wanted permanent work. His apphca-tion showed that he still worked for General Electric. Hetestified, on cross-examination, that he never severed hisemployment with General Electric. He never told Respon-dent that he had severed or was severing his employment orthat he wanted to change jobs. Rather, he put thecase in ahypothetical manner and questioned would he be hired ifhe submitted proof of a termination slip. His very actions ofworking for two other employers before returning toGeneral Electric when the strike ended tends to show hisintention was to work on a temporary basis.There is nothing wrong with a striker working for othersduring a strike, but, so long as he considers himself still astrikerand not a former employeeof the struck employer, heisonly seeking temporary employment. True, he couldchange his mind later on and stay with the second employerafter the strike ended but this does not change the fact thathe was only applying for temporary work. If the hiringemployer was only hiring permanent employees it mayrefuse to hire one on strike without violating the Act.Seldenright told Respondent that he was striking GeneralElectric which warned Respondent that he had at least amental reservation to return to General Electric. Respon-dent did no more than heed the warning.Ifind that the General Counsel has not sustained hisburden of proof that Seldenright applied for a permanentjob and was not hired because he was on strike.5Accordingly, I will recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.The Timken Roller Bearing Company is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.InternationalUnion of Electrical,Radio and Ma-chineWorkers,AFL-CIO-CLC, and itsLocal 705, is alabor organization within the meaning of Section 2(5) of theAct.for permanent employment is further evidencethat he was never intendingto work for Respondent except during the stoke 276DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The refusal to hire James J. Seldenright was not todiscourage membership in the Union,but was based oneconomic j udgment free of union considerations.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that the complaint be dismissed in itsentirety.